 

 EXHIBIT 10.2
FOURTH AMENDED AND RESTATED
 
MORTGAGE AND SECURITY AGREEMENT
 
dated as of
 
 May 1, 2020
 
made by
 
AEROCENTURY CORP.
 
in favor of
 
MUFG UNION BANK, N.A.
 
as Agent for itself
 
and the Lenders
 
 
 
 
 
 
 
 
0A22-152811

 

 
TABLE OF CONTENTS
 
Page
 
 
ARTICLE 1. CERTAIN DEFINITIONS 
 
Section 1.01 Definitions  
 
ARTICLE 2. GRANTING CLAUSE 
 
 
ARTICLE 3. COVENANTS 
 
Section 3.01 Registration; Maintenance and Operation  
Section 3.02 Further Assurances.  
Section 3.03 Liens  
Section 3.04 Books and Records; Inspection  
Section 3.05 Certificate of Title.  
Section 3.06 Loss of Value.  
Section 3.07 Insurance.  
Section 3.08 Mortgagee's Rights.  
Section 3.09 Reinstatement.  
Section 3.10 Warranties.  
 
ARTICLE 4. EVENTS OF DEFAULT AND REMEDIES 
 
Section 4.01 Events of Default and Remedies.  
Section 4.02Possession of Airframe, Engine, APU, Parts and Spare Parts.  
Section 4.03 Receiver.  
Section 4.04 Sale and Suits for Enforcement.  
Section 4.05 Expenses of Enforcement.  
Section 4.06 Waiver of Appraisement, Etc.  
Section 4.07 Remedies Cumulative.  
Section 4.08 Application of Proceeds.  
Section 4.09 Delay or Omission; Possession of Notes.  
Section 4.10 Power of Attorney.  
Section 4.11 Waiver of Claims.  
Section 4.12 Additional Waivers.  
 
ARTICLE 5. CONCERNING THE LEASES 
 
Section 5.01 Acknowledgement of Leases.  
Section 5.02 Quiet Enjoyment, Etc.  
Section 5.03 Only One Original Lease.  
Section 5.04 Miscellaneous.  
 
ARTICLE 6. MISCELLANEOUS PROVISIONS 
 
Section 6.01 Amendments, Etc.  
Section 6.02 Notices.  
Section 6.03 Continuing Lien and Security Interests; Transfer.  
Section 6.04Governing Law; Service of Process; Choice of Forum.  
Section 6.05 Severability; Drafting.  
Section 6.06 Entire Agreement.  
Section 6.07 Counterparts.  
Section 6.08 Loan Agreement to Control.  
Section 6.09 Section Titles.  
Section 6.10 Time of the Essence.  
Section 6.11 Termination and Release.  
Section 6.12 Amendment and Restatement.  
 
 
 
 
-1-
Fourth Amended and Restated
Mortgage & Security Agreement
 
 
0A22-152811

 

 
FOURTH AMENDED AND RESTATED
MORTGAGE AND SECURITY AGREEMENT
 
THIS FOURTH AMENDED AND RESTATED MORTGAGE AND SECURITY AGREEMENT, dated as of
May 1, 2020 (this "Mortgage"), is made by AEROCENTURY CORP., a Delaware
corporation (together with its successors and assigns, "Borrower"), with its
chief executive office and chief place of business at 1440 Chapin Avenue, Suite
310, Burlingame, California in favor of MUFG UNION BANK, N.A. (formerly Union
Bank, N.A.), as agent for itself and the Lenders as described in the Loan
Agreement referred to below (MUFG Union Bank, N.A. in its capacity as agent for
itself and the Lenders, together with its successors and assigns, "Mortgagee").
 
W I T N ES S E T H:
 
WHEREAS, pursuant to that certain Loan and Security Agreement dated as of April
28, 2010, (as amended, the “Original Loan Agreement”), the financial
institutions as lender parties thereto (collectively, the “Original Lenders”)
and Union Bank, N.A., as administrative agent for itself and the Original
Lenders, made available to Borrower a revolving credit facility for the purposes
set forth in the Original Agreement.
 
WHEREAS, the Original Loan Agreement was amended and restated pursuant to that
certain Amended and Restated Loan and Security Agreement dated as of March 13,
2013 (the “First Amended and Restated Loan Agreement”), among Borrower, the
financial institutions as lender parties thereto (collectively, the “First A&R
Lenders”) and Union Bank, N.A., as administrative agent for itself and the First
A&R Lenders; by that certain Second Amended and Restated Loan and Security
Agreement dated as of May 30, 2014 (the “Second Amended and Restated Loan
Agreement”), among Borrower, the financial institutions as lender parties
thereto (collectively, the “Second A&R Lenders”) and Union Bank, N.A., as
administrative agent for itself and the Second A&R Lenders; and by that certain
Third Amended and Restated Loan and Security Agreement dated as of February 19,
2019, among Borrower, the financial institutions as lender parties thereto
(collectively, the “Third A&R Lenders”) and MUFG Union Bank, N.A., as
administrative agent for itself and the Third A&R Lenders (as so amended, the
“Third Amended and Restated Loan Agreement”).
 
WHEREAS, in connection with the Original Loan Agreement, the First Amended and
Restated Loan Agreement, the Second Amended and Restated Loan Agreement, and the
Third Amended and Restated Loan Agreement, Borrower and Mortgagee entered into
that certain Mortgage and Security Agreement dated as of April 28, 2010, as
amended and restated by that certain Amended and Restated Mortgage and Security
Agreement dated as of June 17, 2013, by that certain Second Amended and Restated
Mortgage and Security Agreement dated as of May 30, 2014, and as further amended
and restated by that certain Third Amended and Restated Mortgage and Security
Agreement dated as of February 19, 2019 (as further supplemented and amended
from time to time, as described on Exhibit A attached hereto, collectively, the
“Security Agreement”).
 
WHEREAS, concurrently herewith, Borrower, MUFG Union Bank, N.A., as Lender,
together with any other Lenders under the Loan Agreement (defined hereafter)
from time to time (collectively, the "Lenders") and MUFG Union Bank, N.A., as
Agent, are entering into that certain Fourth Amended and Restated Loan and
Security Agreement, dated as of the date hereof (as amended, restated, modified
or supplemented from time to time, the "Loan Agreement"), which Loan Agreement
shall amend and restate in full the Third Amended and Restated Loan Agreement.
 
WHEREAS, in connection with the Loan Agreement, the parties hereto desire to and
hereby do amend and restate the Security Agreement in its entirety by this
Mortgage.
 
WHEREAS, as a condition to the making of the Loans under the Loan Agreement,
Borrower must provide collateral security to secure the prompt payment and
performance of all Obligations (referred to herein collectively as the "Secured
Obligations"), for the ratable benefit of the Lenders, which collateral
includes, without limitation, the Collateral (as defined herein); and
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
 
 
ARTICLE 1.
 
 
 
 
 
CERTAIN DEFINITIONS
 
Section 1.01 Definitions
 
. Capitalized terms used in this Mortgage which are not otherwise defined herein
shall have the respective meanings ascribed to them in the Loan Agreement. The
following terms shall have the following defined meanings (and shall be
applicable to both the singular and the plural forms of such terms):
 
"Acknowledgement" shall mean the Lessee Acknowledgement and Consent executed by
each Lessee whereby, among other things, Lessee acknowledges receipt of the
Quiet Enjoyment Letter executed by Mortgagee.
 
"Act" shall mean the United States Federal Aviation Act of 1958, as amended, as
in effect on the date of this Mortgage, as recodified in 49 U.S.C. §§ 40101 et
seq., as amended, or any successor or substituted legislation at the time in
effect and applicable.
 
"Airframe" means each airframe purchased by Borrower described in Exhibit B or
in a Mortgage Supplement hereto, together with any and all Parts which are
either incorporated or installed in or attached to such airframe or required to
be subject to the lien and security interest of this Mortgage.
 
"APU" means, whether or not installed on the Aircraft, the auxiliary power unit
of the manufacture and model described in Exhibit B or in a Mortgage Supplement
hereto, together with any and all modules and Parts which are either
incorporated or installed from time to time in or attached to such APU.
 
"Cape Town Convention" means the Convention on International Interests in Mobile
Equipment and the Protocol to the Convention on International Interests in
Mobile Equipment on Matters Specific to Aircraft Equipment, both of which were
signed in Cape Town, South Africa on November 16, 2001, and including the
Regulations for the International Registry and the Procedures for the
International Registry, as promulgated thereafter.
 
"Collateral" shall have the meaning set forth in the Granting Clause (Article 2)
hereof.
 
"Convention" means the Cape Town Convention, the Protocol, and related
regulations and procedures, with an effective date in the United States of March
1, 2006.
 
"Default" means any event specified in Section 4.01 hereof, whether or not any
requirement for the giving of notice, the lapse of time, or both or for the
happening of any other condition, event or act has been satisfied.
 
"Engine" means each engine described in Exhibit B or in a Mortgage Supplement
hereto (each of which has 550 or more rated takeoff horsepower or the equivalent
of such horsepower), together with any and all Parts which are either
incorporated or installed in or attached to such engine or required to be
subject to the lien and security interest of this Mortgage.
 
"Event of Default" means any of the events specified in Section 4.01 hereof,
provided that any requirement for the giving of notice, the lapse of time or
both for the happening of any other condition, event or act has been satisfied.
 
"International Registry" means the international registry created pursuant to
the Convention.
 
"Lease" means any "Lease" as such term is defined in the Loan Agreement, of the
Collateral now existing or hereafter arising, including, but not limited to,
each of the lease agreements described in Exhibit C hereto and in the Mortgage
Supplement(s) hereto, upon which Borrower is the lessor or an assignee of the
lessor as the same may be modified, amended or supplemented from time to time.
 
"Lease Event of Default" means an Event of Default as defined in a given Lease.
 
"Lessee" means, with respect to a given Lease, the "Lessee" as defined therein.
 
"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, lien, charge or encumbrance, lease, right of
others or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement, any financing lease having
substantially the same legal effect as any of the foregoing (e.g., a lease which
would be treated as a security agreement)), and, as applicable, the filing of,
or consent or agreement to give, any financing statement or comparable document,
or record or register any such document or interest under the Act or the
Convention.
 
"Mortgage" means this Fourth Amended and Restated Mortgage and Security
Agreement, as the same may be amended, modified or supplemented from time to
time (including by means of one or more Mortgage Supplements).
 
"Mortgage Supplement" means a Mortgage Supplement, substantially in the form of
Exhibit D hereto.
 
"Parts" means, at any time, all parts, components, equipment, instruments,
propellers, landing gear, appliances, avionics, radio and radar devices, cargo
handling systems and loose equipment that are at such time incorporated or
installed in or attached to an Airframe, Engine or APU.
 
"Permitted Lessee" means, with respect to a given Lease, the Lessee thereunder
and any substitute Lessee which is acceptable to Mortgagee.
 
"Proceeds" means whatever is receivable or received when the Airframe or any
Engine or any APU or any Part or any Spare Part or other collateral is sold,
exchanged, collected or otherwise disposed of, including, without limitation,
all amounts payable or paid under insurance, requisition or other payments as
the result of any loss (including an Event of Loss) or damage to such Airframe
or Engine or APU or Part or Spare Part.
 
"Protocol" shall mean the Protocol to the Convention on International Interests
in Mobile Equipment on Matters Specific to Aircraft Equipment, adopted
contemporaneously and as a part of the Cape Town Convention.
 
"Records" shall have the meaning set forth in the Granting Clause (Article 2)
hereof.
 
"Security Deposit" means, with respect to a given Lease, the "Security Deposit"
as such term is defined in such Lease.
 
"Spare Part" means an accessory, appurtenance or part of an Airframe (except an
Engine) or appliance that is to be installed at a later time in an Airframe,
Engine, APU, or appliance as described in Exhibit B or in a Mortgage Supplement
hereto.
 
Notwithstanding anything to the contrary herein the following terms, when
capitalized herein, shall have the meanings set forth in the Convention:
"administrator," "aircraft object", "contracting state," "contract of sale,"
"international interest," "professional user," "searchable," and "situated in".
 
 
ARTICLE 2.
 
 
 
 
 
GRANTING CLAUSE
 
Borrower hereby assigns, mortgages, transfers and confirms unto Mortgagee, and
hereby grants to Mortgagee, a first priority security interest in, all right,
title and interest of Borrower in and to the following property, whether now
owned or hereafter acquired, and all replacements of the following property as
collateral security for the prompt and complete payment and performance when due
of all the Secured Obligations (herein collectively called the "Collateral") to
wit:
 
(a) each Airframe, Engine, APU and all Parts and Spare Parts;
 
(b) all of Borrower's right, title and interest in and to any Lease of an
Airframe, an Engine or APU and any Parts and Spare Parts, including, without
limitation, each Lease together with all schedules, supplements, amendments,
modifications, extensions, renewals of or replacements for any such Lease,
executed from time to time, and all payments, including, without limitation, all
payments of rent, each Security Deposit, and maintenance reserves, and all
proceeds thereof, insurance proceeds and all other amounts due or to become due
thereunder;
 
(c) all records, logs and other materials required to be maintained with respect
to each Airframe, Engine, APU, Parts or Spare Parts pertaining thereto by
Persons in operational control of item(s) under any applicable Law(s) and all
logs, books, maintenance records and other information otherwise relating to
each such item of Collateral (collectively, the "Records") as well as all right,
title and interest of Borrower in, to and under the overhaul, repair and
maintenance manuals, programs and catalogues which are part of or used in
connection with the maintenance program for such Airframe, Engine, APU, Parts or
Spare Parts pertaining thereto;
 
(d) all Associated Rights in connection with any agreement secured by or
associated with any Airframe, Engine, APU, Parts or Spare Parts; and
 
(e) all Proceeds of all or any of the foregoing.
 
 
ARTICLE 3.
 
 
 
 
 
COVENANTS
 
Section 3.01 Registration; Maintenance and Operation
 
Borrower, at its own cost and expense, will, (a) prior to mortgaging an
Airframe, (i) register with the International Registry, if applicable, or
complete such other registration necessary under Applicable Law, the ownership
interest of Borrower in each Airframe and (ii) cause each Airframe to be duly
registered and at all times thereafter remain duly registered in the name of
Borrower in accordance with the Act, if applicable, or other Applicable Law; (b)
at all times maintain, service, repair, overhaul and test or cause to be
maintained, serviced, repaired, overhauled and tested each Engine, APU, Part and
Spare Part so as to keep the same in as good operating condition as when
originally mortgaged hereunder, ordinary wear and tear excepted, and, in any
event in the condition required by the relevant Lease; and (c) maintain or cause
to be maintained (in the English language) all Records.
 
Section 3.02 Further Assurances.
 
(a) Borrower will promptly, and in any event no more than five (5) Business Days
after such action is required or requested, take, or cause to be taken, at
Borrower's cost and expense, such action with respect to the execution,
delivery, recording, registration, filing, re-recording, re-registration and
refiling of this Mortgage and any financing statements, Mortgage Supplements or
other instruments as are necessary or desirable, or that Mortgagee may from time
to time request, to fully carry out the intent and purpose of this Mortgage or
to establish, protect, preserve and/or perfect the Liens created by this
Mortgage, and will furnish to Mortgagee (i) timely notice of the necessity of
any such action, together with such instruments, in execution form, and such
other information as may be required to enable Mortgagee to take such action and
(ii) evidence of every such action taken by Borrower.
 
(b) The Convention. If the Convention applies to the Collateral, (i) Borrower
shall establish a valid and existing account with the International Registry,
appoint an Administrator and/or a Professional User acceptable to Mortgagee to
make registrations in regard to the Collateral, and take the steps to initiate
the registration of an International Interest in favor of the Mortgagee, with
all such steps being completed except for the consent of Mortgagee; (ii)
Borrower shall make reasonable efforts to register Borrower's Contract of Sale
such that it shall be searchable in the International Registry, and (iii)
Borrower shall execute and Mortgagee shall have received a fully completed and
originally executed Irrevocable De-Registration and Export Request Authorization
("IDERA"), in the form required by the Protocol and acceptable to the Mortgagee
and attached hereto as Exhibit E.
 
(c) Convention Representations and Warranties. At the execution and delivery of
this Mortgage by Borrower, Borrower was Situated In a Contracting State and has
the Power to Dispose of the Collateral as those phrases are used in the
Convention. To the extent the Collateral is subject to the Convention, Borrower
represents that (i) this Mortgage creates and constitutes an International
Interest in the Collateral; (ii) each Airframe and Engine constitutes an
Aircraft Object, (iii) this Mortgage constitutes a Security Agreement and the
interest created hereunder is eligible for registration with the International
Registry relating to the Airframe or Engine and (v) this Mortgage constitutes an
assignment of associated rights secured by or associated with the Airframes and
Engines and the Mortgagee hereby acknowledges and agrees that such assignment
shall be effective to assign any related International Interests in the Airframe
for all purposes of the Cape Town Convention.
 
Borrower hereby confirms, represents and warrants that no further action,
including any filing or recording of any document (including any financing
statement in respect thereof under Article 9 of the Uniform Commercial Code of
any applicable jurisdiction), is necessary or advisable to establish as against
third parties the perfected first priority Lien of the Mortgagee on Borrower's
interest in each Airframe, Engine, APU, Parts or Spare Parts pertaining thereto
or any Lease and in order to properly file, register and record this Mortgage,
the International Interest of the Mortgagee under the Mortgage, the assignment
of International Interest of Mortgagee under the Lease, or the International
Interest of the Lessor in each Airframe and Engine under the Lease, in any
applicable jurisdiction in the United States. Borrower agrees to furnish
Mortgagee with copies of all documents relating to the foregoing and with
recording and registration data as promptly as practicable following the
issuance of the same by the FAA and the International Registry.
 
Section 3.03 Liens
 
Borrower will not create or suffer to exist any Lien upon or with respect to any
of the Collateral, except for Permitted Liens.
 
Section 3.04 Books and Records; Inspection
 
Borrower shall faithfully keep complete and accurate books and records and make
all necessary entries therein to reflect the quantities, costs, current values
and locations of all the Collateral, the events and transactions giving rise
thereto and all payments, credits and adjustments applicable thereto, shall keep
Mortgagee fully and accurately informed as to the locations of all such books
and records and shall permit Mortgagee's agents to have such access to them and
to any other records pertaining to Borrower's business as Mortgagee may request
from time to time. In addition, Borrower agrees to permit Mortgagee to visit the
property of Borrower to inspect any Airframe, Engine, APU, Parts or Spare Parts,
and in the case of any such items that are subject to a Lease, to the extent
permitted under a given Lease, to arrange for Lessee to permit Mortgagee to
inspect all items of Collateral. All inspections completed by Mortgagee pursuant
to this Section 3.04 shall occur during normal business hours and upon
reasonable prior notice to Borrower or Lessee (unless a Default or Event of
Default has occurred and is continuing hereunder or under any Lease, in which
event no notice shall be required and Mortgagee shall have access at any and all
times). Borrower shall make available to Mortgagee and its counsel, as quickly
as practicable under the circumstances, originals or copies of all of Borrower's
books and records and any other instruments and documents which Mortgagee may
reasonably request. Borrower shall deliver any document or instrument reasonably
necessary for Mortgagee, as it may from time to time request, to obtain records
from any service bureau, Governmental Authority, or other Person that maintains
records for Borrower.
 
Section 3.05 Certificate of Title.
 
If any item or unit of the Collateral is now or hereafter the subject of a
certificate of title or is required by law so to be, Borrower will promptly
procure the necessary certificate of title and take all steps necessary to cause
Mortgagee's Lien or security interest therein to be noted on the face of such
certificate and undertake such other steps as may be necessary to assure that
Mortgagee has a first priority, perfected security interest in each such item or
unit of the Collateral and shall thereafter deposit the original of such
certificate of title with Mortgagee.
 
Section 3.06 Loss of Value.
 
Borrower shall immediately, and in any event within five (5) Business Days,
notify Mortgagee of any event causing any deterioration, loss or depreciation in
value of any substantial portion of the Collateral and Borrower's best estimate
of the amount of such deterioration, loss or depreciation.
 
Section  3.07 Insurance.
 
(a) Borrower shall bear the risk of each Airframe, Engine, APU, Part or Spare
Part being lost, destroyed, irreparably damaged or rendered permanently unfit
for sale, lease or use or being damaged in part, from any cause whatsoever at
any time during the term of this Mortgage, and shall at its own cost and expense
obtain and keep in full force and effect, in kind and form reasonably
satisfactory to Mortgagee, or in the alternative shall cause Lessee under each
applicable Lease to do the same with respect to each Airframe, Engine, APU, Part
or Spare Part subject to Lessee's Lease, all risk of physical loss or damage
insurance covering the Airframe, Engine, APU, Part or Spare Part wherever the
same may be located, insuring against the risks of fire, explosion, theft and
such other risks as are customarily insured against by organizations engaged in
the same business and similarly situated as Borrower (and specifically including
vandalism and malicious mischief coverage), in an amount usually carried by
organizations engaged in the same business or similarly situated as Borrower.
All such policies of insurance shall be written for the benefit of Borrower as
the insured, and Mortgagee shall be named as an additional insured on liability
insurance and Mortgagee shall be named as a loss payee or contract party on hull
insurance, as applicable. Notwithstanding the foregoing or anything to the
contrary herein, to the extent any Airframe, Engine, APU, Parts or Spare Parts
pertaining thereto included in the Collateral hereunder is included in the
Borrowing Base, Borrower shall comply with all insurance requirements set forth
in the Loan Agreement.
 
(b) If Borrower or the applicable Lessee fails to pay any premium on any such
insurance, Mortgagee shall have the right, but shall be under no obligation, to
pay such premium for Borrower's account. Borrower shall repay to Mortgagee on
demand all sums which Mortgagee shall have paid under this Section 3.07 in
respect of insurance premiums, with interest thereon and Borrower's liability to
Mortgagee for such repayment with interest shall be included in the Secured
Obligations. Borrower hereby assigns to Mortgagee any return or unearned premium
which may be due upon the cancellation for any reason whatsoever of any policy
of insurance maintained in respect of the Collateral and hereby directs the
insurer to pay Mortgagee any amount so due. Borrower's right to receive payment
of any such return or unearned premium and the proceeds of any such insurance
shall constitute a part of the Collateral for all purposes hereof. If no Event
of Default has occurred, Mortgagee shall pay any such return or unearned premium
to Borrower, provided that all amounts paid by Mortgagee in respect of insurance
premiums have been repaid in full with interest.
 
Section  3.08 Mortgagee's Rights.
 
(a) In addition to any and all rights under this Mortgage and the other Loan
Documents, at any time after the occurrence and continuance of an Event of
Default, Mortgagee may, at any time in Mortgagee's own name or in the name of
Borrower, (i) communicate with Account Debtors, parties to Contracts and Leases,
and obligors in respect of Instruments, Chattel Paper or other Collateral to
verify to Mortgagee's satisfaction the existence, amount and terms of any such
Accounts, Contracts, Instruments, Chattel Paper, Leases or other Collateral, and
(ii) without prior notice to Borrower, notify Account Debtors, parties to
Contracts, parties to Leases, and obligors in respect of Chattel Paper,
Instruments, or other Collateral that such Collateral has been assigned to
Mortgagee and that payments shall be made directly to Mortgagee. Upon the
request of Mortgagee, Borrower shall so notify such Account Debtors, parties to
Contracts, parties to Leases, and obligors in respect of Instruments, Chattel
Paper, Leases or other Collateral.
 
(b) It is expressly agreed by Borrower that Borrower shall remain liable under
each Contract, License and Lease to observe and perform all the conditions and
obligations to be observed and performed by it thereunder, and Mortgagee shall
have no obligation or liability whatsoever to any Person under any Contract,
License or Lease (between Borrower, Equipment Owner and any Person other than
Mortgagee) by reason of or arising out of the execution, delivery or performance
of this Mortgage, and Mortgagee shall not be required or obligated in any manner
(i) to perform or fulfill any of the obligations of Borrower thereunder, (ii) to
make any payment or inquiry, or (iii) to take any action of any kind to collect
or enforce any performance or the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times under or
pursuant to any Contract, License or Lease.
 
(c) Upon the occurrence and during the continuance of an Event of Default,
Borrower, at its own expense, shall cause its independent certified public
accountants to prepare and deliver to Mortgagee at any time and from time to
time, promptly upon Mortgagee's request: (i) a reconciliation of all Accounts;
(ii) an aging of all Accounts; (iii) trial balances; and (iv) test verifications
of such Accounts as Mortgagee may request. Borrower, at its own expense, shall
cause its independent certified public accountants to deliver to Mortgagee the
results of (x) any physical verifications of all or any portion of the
Collateral made or observed by such accountants, and (y) any verifications of
Borrower's Accounts, in each case when and if any such verifications are
conducted. Mortgagee shall be permitted to observe and consult with Borrower and
Borrower's certified public accountants in the performance of these tasks.
 
Section 3.09 Reinstatement.
 
The provisions of this Mortgage shall to the extent permitted by Applicable Law
remain in full force and effect and continue to be effective even if: (a) any
petition is filed by or against Borrower for liquidation or reorganization; (b)
Borrower becomes insolvent or makes an assignment for the benefit of creditors;
(c) a receiver or trustee is appointed for all or any significant part of
Borrower's assets; or (d) at any time payment and performance of the Secured
Obligations, or any part thereof, is, pursuant to Applicable Law, rescinded or
reduced in amount, or must otherwise be restored or returned by any obligee of
the Secured Obligations, whether as a "voidable preference," "fraudulent
transfer" or otherwise, all as though such payment or performance had not been
made. In the event that any payment, or any part thereof, is rescinded, reduced,
restored or returned, the Secured Obligations and Mortgagee's Liens in the
Collateral shall be reinstated and deemed reduced only by any amount paid and
not so rescinded, reduced, restored or returned.
 
Section  3.10 Warranties.
 
(a) Borrower warrants: (a) it is and will be the lawful owner of all Collateral
free of all Claims, Liens, encumbrances and setoffs whatsoever, other than the
security interest granted pursuant hereto; (b) it has the capacity to grant a
security interest in Collateral to Mortgagee; (c) all information furnished by
Borrower to Mortgagee heretofore or hereafter, whether oral or written, is and
will be correct and true as of the date given; and (d) the execution, delivery
and performance hereof are within its powers and have been duly authorized.
 
 
ARTICLE 4.
 
 
 
 
 
EVENTS OF DEFAULT AND REMEDIES
 
Section 4.01 Events of Default and Remedies.
 
(a) Borrower shall be in default upon the occurrence of any one of the following
events (each an "Event of Default"):
 
(i) Borrower shall fail to pay any amount payable in respect of any Secured
Obligations when due (including the expiration of any applicable grace periods);
 
(ii) any representation, warranty or information herein, heretofore or hereafter
furnished to Mortgagee by Borrower in connection with any of the Secured
Obligations, including any warranty made by Borrower through the submission of
any schedule, statement, certificate or other document pursuant to or in
connection with this Mortgage, shall be false or misleading in any material
respect; or
 
(iii) there shall exist any Event of Default as defined under the Loan
Agreement.
 
Upon the occurrence of any Event of Default, Mortgagee, at its option, may
exercise any rights and remedies provided to Agent under the Loan Agreement
and/or available at law or equity, including all rights and remedies provided
under the Uniform Commercial Code or the Convention in any jurisdiction where
enforcement is sought, which include but are not limited to, the following: (i)
without notice accelerate the maturity of any part or all of the Secured
Obligations and terminate any agreement for the granting of further credit to
Borrower; (ii) sell, lease or otherwise dispose of Collateral at public or
private sale; (iii) transfer any Collateral into its own name or that of its
nominee; (iv) retain Collateral in satisfaction of the Secured Obligations, with
notice of such retention sent to Borrower as required by law; (v) notify any
parties obligated on any Collateral consisting of Accounts, Instruments, Chattel
Paper, chooses in action or the like to make payment to Mortgagee and enforce
collection of any Collateral; (vi) file any action or proceeding which Mortgagee
deems necessary or appropriate to protect and preserve the right, title and
interest of Mortgagee in the Collateral; (vii) exercise its banker's lien or
right of setoff in the same manner as though the credit were unsecured and
(viii) apply all or a portion of sums received or collected from or on account
of Collateral, including the proceeds of any sales thereof, to the payment of
the costs and expenses incurred in preserving and enforcing rights of Mortgagee
including reasonable attorneys' fees (including the reasonably allocated costs
of Mortgagee's in-house counsel, but in no event including general overhead and
administrative expenses or expenses in excess of the cost of work if performed
by comparable outside counsel), and after application of such sums to the
Secured Obligations as set forth in the Loan Agreement, Mortgagee shall account
to Borrower for any surplus remaining thereafter, and shall pay such surplus to
the party entitled thereto, including any second secured party who has made a
proper demand upon Mortgagee and has furnished proof to Mortgagee as requested
in the manner provided by law; in like manner, Borrower agrees to pay to
Mortgagee without demand any deficiency after any Collateral has been disposed
of and proceeds applied as aforesaid.
 
(b) The exercise by Mortgagee of any one right or remedy shall not be deemed a
waiver or release of or any election against any other right or remedy, and
Mortgagee may proceed against Borrower and the Collateral and any other
collateral granted by Borrower to Mortgagee under any other agreement, all in
any order and through any available remedies. A waiver on any one occasion shall
not be construed as a waiver or bar on any future occasion. All property of any
kind held at any time by Mortgagee as Collateral shall stand as one general
continuing collateral security for all the Secured Obligations and may be
retained by Mortgagee as security until all the Secured Obligations are fully
satisfied.
 
Section 4.02 Possession of Airframe, Engine, APU, Parts and Spare Parts.
 
Upon an Event of Default, Mortgagee may, without notice, take possession of the
whole or any part of any Airframe, Engine, APU, Parts or Spare Parts and may
exclude Borrower, and all persons claiming under Borrower, wholly or partly
therefrom. At the request of Mortgagee, Borrower shall promptly deliver or cause
to be delivered to Mortgagee or to whomsoever Mortgagee shall designate, at such
time or times and place or places as Mortgagee may specify any item of
Collateral specified by Mortgagee. In addition, Borrower will provide, without
cost or expense to Mortgagee, storage facilities for such Airframe, Engine, APU,
Parts or Spare Parts and will cause such Airframe, Engine, APU, Parts or Spare
Parts to be maintained as required by the terms hereof and of the Loan
Agreement. If Borrower shall for any reason fail to deliver such Airframe,
Engine, APU, Parts or Spare Part or any part thereof after demand by Mortgagee,
Mortgagee may, without being responsible for loss or damage, except to the
extent caused by the gross negligence or willful misconduct of Mortgagee, (a)
obtain a judgment conferring on Mortgagee the right to immediate possession or
requiring Borrower to deliver immediate possession of all or part of such
Airframe, Engine, APU, Parts or Spare Part to Mortgagee, to the entry of which
judgment Borrower hereby specifically consents, or (b) with or, to the fullest
extent provided by law, without such judgment, pursue the whole or any part of
such Airframe, Engine, APU, Part or Spare Part wherever it may be found and
enter any of the premises where such Airframe, Engine, APU, Parts or Spare Part
may be and take possession of and remove the same. Upon every such taking of
possession, Mortgagee may (but shall not be obligated to), from time to time,
make all such reasonable expenditures for maintenance, insurance, repairs,
replacements, alterations, additions and improvements to and of the Airframe,
Engine, APU, Part or Spare Part as Mortgagee may deem proper, which amounts
shall be reimbursed in accordance with Section 4.05.
 
Section 4.03 Receiver.
 
Mortgagee shall be entitled, as a matter of right as against Borrower, without
notice or demand and without regard to the adequacy of the security for the
Secured Obligations by virtue of this Mortgage or any other Collateral or to the
solvency of Borrower, upon the commencement of judicial proceedings by it to
enforce any right under this Mortgage, to the appointment of a receiver of all
or any part of the Collateral.
 
Section 4.04 Sale and Suits for Enforcement.
 
(a) Upon an Event of Default, Mortgagee, with or without taking possession of an
Airframe, Engine, APU, Part or Spare Part, may:
 
(i) to the extent and in the manner permitted by law, sell at one or more public
or private sales, as an entirety or in separate lots or parcels, the whole or
any part of such Airframe, Engine, APU, Part or Spare Part, at such place or
places and at such time or times and upon such terms, including terms of credit
(which may include the retention of title by Mortgagee to the property so sold),
as Mortgagee may determine, whether or not such Airframe, Engine, APU, Part or
Spare Part shall be at the place of sale; and
 
(ii) proceed to protect and enforce its rights under this Mortgage by suit,
whether for specific performance of any covenant herein contained or in aid of
the exercise of any power herein granted or for the foreclosure of this Mortgage
and the sale of the Collateral under the judgment or decree of a court of
competent jurisdiction or for the enforcement of any other right.
 
(b) At any public sale of such Airframe, Engine, APU, Part or Spare Part or any
Part thereof by Mortgagee pursuant to Section 4.04(a)(i) above, Mortgagee may
consider and accept bids requiring the extension of credit to the bidder and may
determine the highest bidder at such sale, whether or not the bid of such bidder
shall be solely for cash or shall require the extension of credit.
 
(c) Mortgagee, to the extent permitted by law, may from time to time adjourn any
sale under Section 4.04(a)(i) above by announcement at the time and place
appointed for such sale or for any adjournment thereof and without further
notice or publication, except as may be required by law, such sale to be made at
the time and place to which the same shall have been so adjourned.
 
(d) Upon the completion of any sale under Section 4.04(a)(i) above, full title
and right of possession to the Airframe, Engine, APU, Part or Spare Part so sold
shall (subject to any retention of title by Mortgagee as part of the terms of
such sale) pass to the accepted purchaser forthwith upon the completion of such
sale, and Borrower shall deliver, in accordance with the instructions of
Mortgagee (including causing the Engine, APU, Part or Spare Part to be flown to
such airports as Mortgagee may specify), such Airframe, Engine, APU, Part or
Spare Part so sold. If Borrower shall for any reason fail to deliver such
Airframe, Engine, APU, Part or Spare Part, Mortgagee shall have all of the
rights granted by Section 4.02 hereof. Mortgagee is hereby irrevocably appointed
the true and lawful attorney of Borrower, in its name and stead, to make all
necessary conveyances of an Airframe, Engine, APU, or Part or Spare Part if so
sold. Nevertheless, if so requested by Mortgagee or by any purchaser, Borrower
shall confirm any such sale or conveyance by executing and delivering all proper
instruments of conveyance or releases as may be designated in any such request.
 
(e) Borrower hereby covenants and agrees that a notice, which shall be sent in
accordance with the provisions of the Loan Agreement or this Mortgage, at least
10 days before the date of any of the foregoing acts described in this Section
4.04, shall be deemed to be reasonable notice of such act and, specifically,
reasonable notification of the time and place of any public sale hereunder and
reasonable notification of the time after which any private sale or other
intended disposition to be made hereunder is to be made.
 
Section 4.05 Expenses of Enforcement.
 
Borrower shall pay to Mortgagee on demand any and all reasonable expenses
(including reasonable attorneys' fees and legal expenses) which may have been
incurred by Mortgagee, with interest: (a) in the prosecution or defense of any
action growing out of or connected with the subject matter of this Mortgage, the
Secured Obligations, the Collateral or any of Mortgagee's rights therein or
thereto; or (b) in connection with the custody, preservation, use, operation,
preparation for sale or sale of any of the Collateral or in connection with
obtaining possession of any of the Collateral, the incurring of all of which are
hereby authorized to the extent Mortgagee deems the same advisable. Borrower's
liability to Mortgagee for any such payment with interest shall be included in
the Secured Obligations. The Proceeds of any Collateral received by Mortgagee at
any time before or after default, whether from a sale or other disposition of
the Collateral or otherwise, or the Collateral itself, may be applied to the
payment in full or in part of such of the Secured Obligations and in such order
and manner as Mortgagee may elect. Borrower, to the extent of its rights in the
Collateral, waives and releases any right to require Mortgagee to collect any of
the Secured Obligations from any other of the Collateral or any other collateral
then held by Mortgagee under any theory of marshaling of assets or otherwise.
 
Section 4.06 Waiver of Appraisement, Etc.
 
Borrower agrees, to the fullest extent that it lawfully may, that Borrower will
not (and hereby irrevocably waives its right to) at any time plead, or claim the
benefit or advantage of, any appraisement, valuation, stay, extension,
moratorium or redemption law now or hereafter in force, in order to prevent or
hinder the enforcement of this Mortgage or the absolute sale of the Collateral.
 
Section 4.07 Remedies Cumulative.
 
No remedy herein conferred upon Mortgagee is intended to be exclusive of any
other remedy, but every such remedy shall be cumulative and shall be in addition
to every other remedy herein conferred or now or hereafter existing in law. In
addition, to the remedies provided in this Mortgage, the Mortgagee shall have
and enjoy all of the remedies provided to it in the Convention.
 
Section  4.08 Application of Proceeds.
 
Proceeds of any sale, lease or other disposition or other realization upon any
Collateral pursuant to this Mortgage and all other sums realized or held by the
Mortgagee under this Mortgage or any proceedings hereunder (including any
proceeds of insurance) shall be applied by Mortgagee and any Lender upon receipt
as set forth in the Loan Agreement.
 
Section 4.09 Delay or Omission; Possession of Notes.
 
(a) No delay or omission of Mortgagee to exercise any right or remedy arising
upon the happening of any Default or Event of Default shall impair any right or
remedy or shall be construed to be a waiver of any such Default or Event of
Default or an acquiescence therein and every right and remedy given to Mortgagee
by this Article 4 or by Applicable Law may be exercised from time to time and as
often as may be deemed expedient by Mortgagee.
 
(b) All rights of action under this Mortgage may be enforced by Mortgagee
without the possession of the Note or any other instrument or document
evidencing any obligation or the production thereof in any proceeding.
 
Section 4.10 Power of Attorney.
 
Borrower hereby irrevocably appoints Mortgagee the true and lawful attorney of
Borrower for the duration of this Mortgage (with full power of substitution) in
the name, place and stead of, and at the expense of, Borrower in connection with
the enforcement of the rights and remedies provided for in this Article 4: (a)
to give any necessary receipts or acquittances for amounts collected or received
hereunder; (b) to make all necessary transfers of the Airframe, Engine, APU,
Parts or Spare Parts in connection with any sale, lease or other disposition
made pursuant hereto; (c) to execute and deliver for value all necessary or
appropriate bills of sale, assignments and other instruments in connection with
any such sale, lease or other disposition, Borrower hereby ratifying and
confirming all that such attorney (or any substitute) shall lawfully do
hereunder and pursuant hereto; (d) to execute in Borrower's name and file one or
more financing, amendment and continuation statements covering the Collateral in
order to perfect or continue a perfected Mortgagee's Lien upon the Collateral if
Borrower fails to do so promptly after request therefore by Mortgagee, including
filing any financing or continuation statement without the signature of Borrower
to the extent permitted by Applicable Law; (e) to register, amend, assign,
subordinate, consent to or discharge any registrations on the International
Registry; (f) to sign any agreements, orders or other documents in connection
with or pursuant to a given Lease; (g) to receive, open, and retain all mail
addressed to Borrower relating to the Collateral, (h) to make, settle, and
adjust all claims under Borrower's or any Lessee’s policies of insurance and
make all determinations and decisions with respect to such policies of insurance
relating to the Collateral; and (i) to settle and adjust disputes and claims
respecting the Accounts directly with Account Debtors, for amounts and upon
terms which Mortgagee determines to be reasonable, and Mortgagee may cause to be
executed and delivered any documents and releases which Mortgagee determines to
be necessary. Except for item (d) above, the power of attorney granted hereby
may not be exercised unless an Event of Default has occurred and is continuing
and Mortgagee has notified Borrower that it will enforce its security interest
in the Collateral if such notice is specifically required under the applicable
Loan Documents (including pursuant to any notice and cure rights). The
appointment of Mortgagee as Borrower's attorney-in-fact, and each and every one
of Mortgagee's rights and powers, being coupled with an interest, is irrevocable
until all of the Secured Obligations have been fully repaid and performed.
MORTGAGEE AND ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, LENDERS OR
REPRESENTATIVES SHALL NOT BE RESPONSIBLE TO BORROWER OR ANY OTHER PERSON FOR ANY
ACT OR FAILURE TO ACT PURSUANT TO THE POWERS GRANTED UNDER THE POWER OF ATTORNEY
HEREIN OR OTHERWISE, EXCEPT FOR ITS OR THEIR OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, NOR FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.
Nevertheless, if so requested by Mortgagee or a purchaser, lessor or lessee,
Borrower shall ratify and confirm any such sale, lease or other disposition by
executing and delivering to Mortgagee or such purchaser, lessor or lessee all
proper bills of sale, assignments, releases, leases and other instruments as may
be designated in any such request. Any such attorney of Borrower shall have full
power to do any and all things necessary to be done with respect to the above
transactions as fully and effectually as Borrower might do, and Borrower hereby
ratifies all that said attorney shall lawfully do or cause to be done by virtue
hereof. The rights of the Mortgagee under this section shall be in addition to
the rights of the Mortgagee under the IDERA, as set forth in section 3.02 above.
 
Section 4.11 Waiver of Claims.
 
To the maximum extent permitted by Applicable Law, Borrower waives all claims,
damages, and demands against Mortgagee, its Affiliates, agents, and the officers
and employees of any of them arising out of the repossession, retention or sale
of any Collateral and any other acts or failure to act in connection with
Mortgagee's rights and remedies hereunder, except such as are determined in a
final judgment by a court of competent jurisdiction to have arisen out of the
gross negligence or willful misconduct of such Person.
 
Section 4.12 Additional Waivers.
 
Borrower waives: (a) all right to require Mortgagee to proceed against any other
person including any other borrower hereunder or under the Loan Agreement or to
apply any Collateral Mortgagee may hold at any time or to pursue any other
remedy, Collateral, endorsers or guarantors may be released, substituted or
added without affecting the liability of Borrower hereunder; (b) the defense of
the statute of limitations in any action upon any obligations of Borrower
secured hereby; (c) any right of subrogation and any right to participate in
Collateral until all obligations secured hereby have been paid in full; and (d)
to the fullest extent permitted by law, any right to oppose the appointment of a
receiver or similar official to operate Borrower's business after the occurrence
and during the continuance of an Event of Default.
 
 
ARTICLE 5.
 
 
 
 
 
CONCERNING THE LEASES
 
Section 5.01 Acknowledgement of Leases.
 
Borrower and Mortgagee acknowledge and agree for the benefit of each Permitted
Lessee that notwithstanding any other provisions hereof to the contrary,
including but not limited to Mortgagee’s remedies under Sections 4.02 and 4.04,
the Lien of this Mortgage shall be expressly subject to all of the rights of
such Permitted Lessee under the applicable Lease so long as no Event of Default
under a given Lease has occurred and so long as the Lessee performs its
obligations under the Acknowledgement.
 
Section 5.02 Quiet Enjoyment, Etc.
 
Borrower and Mortgagee acknowledge and agree for the benefit of each Permitted
Lessee that notwithstanding any other provision hereof to the contrary:
 
(a) so long as no Event of Default under the Lease shall have occurred and the
Lessee performs its obligations under the Acknowledgement, Mortgagee shall not
interfere or permit any Person acting by, through or under Mortgagee to
interfere with any right of such Permitted Lessee peaceably and quietly without
hindrance or molestation to hold, possess and use, during the term of the
applicable Lease and in accordance with the terms thereof, the Airframe, Engine,
APU, Part or Spare Part;
 
(b) subject to the provisions of this Mortgage and the Acknowledgement, and
until the occurrence of an Event of Default and upon demand by Mortgagee,
Borrower may exercise all the rights and enjoy all the benefits of the lessor
under the applicable Lease; and
 
(c) any amounts held by Mortgagee or any agent or trustee acting on behalf of
Mortgagee for which application is provided in a given Lease or applicable
replacement Lease shall be applied solely as provided in such Lease.
 
Section 5.03 Only One Original Lease.
 
One originally executed counterpart of each Lease included in the Collateral
shall be marked "original" and legended in form satisfactory to Mortgagee to
indicate that such Lease is the original of a given Lease with all other copies
marked "copy." The original Lease shall be delivered by Borrower to Mortgagee or
its designee together with the original bill of sale for the equipment being
leased, prior to said Lease being included in the Borrowing Base (subject to the
terms and conditions in the Loan Agreement).
 
Section  5.04 Miscellaneous.
 
(a) Borrower shall remain liable as lessor under the applicable Lease to perform
all the obligations assumed by Borrower thereunder. The obligations of Borrower
under the applicable Lease may be performed by Mortgagee or any subsequent
assignee of Mortgagee ("Subsequent Mortgagee") without releasing Borrower
therefrom. Mortgagee or any Subsequent Mortgagee shall have no liability or
obligation under any Lease by reason of this Mortgage and shall not, by reason
of this Mortgage, be obligated to perform any of the obligations of Borrower
under the Leases or to file any claim or take any other action to collect or
enforce any payment assigned hereunder.
 
(b) Borrower hereby agrees (i) to perform duly and punctually each of the terms,
conditions and covenants contained in a given Lease, and (ii) subject to
Borrower's business judgment and reasonable commercial practice, to exercise
promptly and diligently each and every right Borrower may have under a given
Lease.
 
(c) Borrower does hereby warrant and represent that all Leases are in full force
and effect and that Borrower has not assigned or pledged, and hereby covenants
that Borrower will not assign or pledge, so long as this Mortgage shall remain
in effect, the whole or any part of the rights hereby assigned, to anyone other
than Mortgagee.
 
 
ARTICLE 6.
 
 
 
 
 
MISCELLANEOUS PROVISIONS
 
Section  6.01 Amendments, Etc.
 
No amendment or waiver of any provision of this Mortgage, or consent to any
departure by Borrower therefrom, shall in any event be effective unless the same
shall be in writing and signed by Mortgagee, and registered with the
International Registry if required by Mortgagee, and any such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.
 
Section 6.02 Notices.
 
All notices, requests and demands to or upon the respective parties hereto to be
effective, shall be in writing and shall be personally delivered or sent by
facsimile (with subsequent written confirmation) or by registered or certified
first class mail, postage prepaid, return receipt requested, or by nationally
recognized overnight (or next business day) courier service and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered by hand, on the day that such facsimile is transmitted, or,
if by first class mail, five (5) days following the date on which such writing
is deposited with the postal service, or the day after the date when deposited
with a nationally recognized overnight (or next business day) courier service,
addressed as follows, or to such other address as either party hereto may
hereafter specify in writing to the other party:
 
Borrower:
 
AeroCentury Corp.
Attn: Harold M. Lyons
           Christopher B. Tigno
1440 Chapin Avenue, Suite 310
Burlingame, CA 94010-4011
Telephone No.: (650) 340-1888
Facsimile No.: (650) 696-3929
Email: XXXX@aerocentury.com
           XXXX@aerocentury.com
Mortgagee:
 
MUFG Union Bank, N.A.
Special Assets Division
Attn: John Lilly
1221 Avenue of Americas, 7th Floor
New York, NY 10020Email: XXXX@us.mufg.jp
           and to:
 
Sheppard Mullin Richter & Hampton LLP
Four Embarcadero Center, 17th Floor
San Francisco, CA 94111-4106
Attn: Juliette M. Ebert, Esq.
Telephone No.: (415) 434-XXXX
Facsimile No.: (415) 434-XXXX
Email: XXXX@sheppardmullin.com
          XXXX@sheppardmullin.com
 

Section 6.03 Continuing Lien and Security Interests; Transfer.
 
(a) This Mortgage shall create a continuing lien and security interest in the
Collateral and shall (i) remain in full force and effect until payment and
performance in full of all the Secured Obligations, (ii) be binding upon
Borrower, its successors and assigns, and (iii) inure, together with the rights
and remedies of Mortgagee hereunder, to the benefit of Mortgagee, and its
respective successors, transferees and assigns.
 
(b) Mortgagee shall at all times be the same Person that is “Agent” under the
Loan Agreement.  Written notice of resignation by Agent pursuant to the Loan
Agreement shall also constitute notice of resignation as Mortgagee under this
Mortgage.  Removal of Agent pursuant to any provision of the Loan Agreement
shall also constitute removal as Mortgagee under this Mortgage.  Appointment of
a successor Agent pursuant to the Loan Agreement shall also constitute
appointment of a successor Mortgagee under this Mortgage.  Upon the acceptance
of any appointment as Agent by a successor Agent under the Loan Agreement, that
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Mortgagee as
the Mortgagee under this Mortgage, and the retiring or removed Mortgagee shall
promptly (i) assign and transfer to such successor Mortgagee all of its right,
title and interest in and to this Mortgage and the Collateral, and (ii) execute
and deliver to such successor Mortgagee such assignments and amendments and take
such other actions, as may be necessary or appropriate in connection with the
assignment to such successor Mortgagee of the liens and security interests
created hereunder, whereupon such retiring or removed Mortgagee shall be
discharged from its duties and obligations under this Mortgage.  After any
retiring or removed Mortgagee’s resignation or removal hereunder as Mortgagee,
the provisions of this Mortgage and the Loan Documents shall inure to its
benefit as to any actions taken or omitted to be taken by it under this Mortgage
while it was Mortgagee hereunder.
 
Section 6.04 Governing Law; Service of Process; Choice of Forum.
 
(a) EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN DOCUMENTS, IN ALL
RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
MORTGAGE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS
(OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW), AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.
 
BORROWER HEREBY CONSENTS AND AGREES, PURSUANT TO SECTION 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW, THAT THE STATE OR FEDERAL COURTS LOCATED IN THE STATE
OF NEW YORK AND SITTING IN THE COUNTY OF NEW YORK, NEW YORK, RESPECTIVELY, SHALL
HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN
OR AMONG THE PARTIES HERETO PERTAINING TO THIS MORTGAGE OR TO ANY MATTER ARISING
OUT OF OR RELATED TO THIS MORTGAGE OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED,
THAT EACH OF THE BORROWER AND MORTGAGEE ACKNOWLEDGE THAT ANY APPEALS FROM THOSE
COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK, NEW YORK;
AND FURTHER PROVIDED, THAT NOTHING IN THIS MORTGAGE SHALL BE DEEMED OR OPERATE
TO PRECLUDE MORTGAGEE OR ANY CREDIT FACILITY LENDER FROM BRINGING SUIT OR TAKING
OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS DUE
UNDER THE CREDIT FACILITY, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY
FOR SUCH OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
MORTGAGEE OR SUCH CREDIT FACILITY LENDER. BORROWER EXPRESSLY SUBMITS AND
CONSENTS TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND BORROWER HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE TO
BORROWER AS SET FORTH IN SECTION 6.02 HEREIN AND THAT SERVICE SO MADE SHALL BE
DEEMED COMPLETED UPON SUCH PARTY'S ACTUAL RECEIPT THEREOF.
 
(b) To the extent permitted by law, service of process in any action against
Borrower or Mortgagee may be made by registered or certified mail, return
receipt requested, to its address indicated herein.
 
(c) Borrower agrees that any final judgment rendered against it in any action or
proceeding shall be conclusive as to the subject of such final judgment and may
be enforced in other jurisdictions in any manner provided by law.
 
Section 6.05 Severability; Drafting.
 
The invalidity of any one or more of the provisions of this Mortgage shall not
affect the remaining provisions of this Mortgage. If any one or more of the
provisions of this Mortgage should be held by any court of law to be invalid, or
should operate to render this Mortgage invalid or to impair the lien and
security interest of this Mortgage on all or the major portion of the property
intended to be mortgaged hereunder, this Mortgage shall be construed as if such
provisions had not been contained therein. In the event of a dispute between any
of the parties hereto over the meaning of this Mortgage, all parties shall be
deemed to have been the drafter hereof, and any Applicable Law that states that
contracts are construed against the drafter shall not apply.
 
Section 6.06 Entire Agreement.
 
This Mortgage (including all exhibits hereto) and the documents executed
pursuant hereto constitute the entire agreement of the parties with respect to
the subject matter hereof and there are no other prior or contemporaneous
written or oral understandings with regard to the subject matter hereof.
 
Section 6.07 Counterparts.
 
This Mortgage may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
Section 6.08 Loan Agreement to Control.
 
In the event of a conflict between the terms of this Mortgage and the terms of
the Loan Agreement, the terms of the Loan Agreement shall control.
 
Section 6.09 Section Titles.
 
The Section titles and Table of Contents contained in this Mortgage and any
other Loan Document are and shall be without substantive meaning or content of
any kind whatsoever and are not a part of the agreement between the parties
hereto.
 
Section 6.10 Time of the Essence.
 
Time is of the essence for performance of any obligations under this Mortgage.
 
Section 6.11 Termination and Release.
 
(a) Termination; Full Release. This Mortgage shall create a continuing lien and
security interest in the Collateral and shall remain in full force and effect
until the earlier to occur of the following: (i) payment in full of the Secured
Obligations (other than contingent obligations which by their nature cannot be
satisfied by payment at such time) and either (x) expiration of the term of the
Loan Agreement or (y) termination of the obligation of any Lender to make any
advances to Borrower pursuant to the Loan Agreement or any other Loan Documents;
or (ii) release by the Mortgagee of the Lien created hereunder in accordance
with the terms and conditions of this Mortgage, the Loan Agreement and the other
Loan Documents, this Mortgage, at which time all of the powers, rights and
interests granted hereunder and created hereby shall forthwith terminate, and
the Mortgagee shall, at the cost and expense of Borrower, execute and deliver
all such documents and instruments reasonably necessary to accomplish the same,
within a reasonable period of time.
 
(b) Partial Release. Notwithstanding paragraph (a), subject to the terms of the
Loan Agreement, Borrower shall be entitled to have any item of Collateral
released from this Mortgage, which partial releases shall be in form reasonably
satisfactory to Mortgagee, for sale or other disposal of Collateral in
accordance with the Loan Agreement. If any item of Collateral released pursuant
to the foregoing is then the subject of a Lease from Borrower and if the Lessee
has deposited with Borrower any Security Deposit or related cash, letter of
credit, or guaranty, a maintenance reserve or other cash deposit that does not
constitute payment of rental under the relevant Lease, then at the time of
release of the relevant Collateral the Mortgagee shall also release the related
cash deposit and letter of credit. Notwithstanding the foregoing, Borrower shall
not be entitled to a release of any item of Collateral unless, at the time of
such release: (i) Borrower complies with all requirements set forth in the Loan
Agreement regarding the sale, disposal or other transfer of such Collateral and
in any other Loan Document; (ii) there is not then existing an Default or Event
of Default; and (iii) no Default or Event of Default would exist immediately
following the release.
 
Section 6.12 Amendment and Restatement. This Mortgage is a complete amendment
and restatement of the Security Agreement, and the Liens contained in the
Security Agreement are carried forward, renewed and extended to secure the
obligations and indebtedness secured by the Security Agreement. This Mortgage
and the security interest herein granted are in addition to, and not in
substitution, novation or discharge of, any and all prior or contemporaneous
security agreements and security interests in favor of Mortgage or assigned to
Mortgagee by others. All rights, powers and remedies of Mortgagee in all such
security agreements are cumulative, but in the event of actual conflict in terms
and conditions, the terms and conditions of the latest security agreement shall
govern and control.
 
[Remainder of Page Intentionally Left Blank]
 
 
-1-
Fourth Amended and Restated
Mortgage & Security Agreement
 
 
0A22-152811

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amended and
Restated Mortgage and Security Agreement to be duly executed and delivered as of
the day and year first above written.
 
AEROCENTURY CORP.,
as Borrower
 
By /s/ Frank Pegueros
Name: Frank Pegueros
Title: Senior Vice President - Operations






Mortgage & Security Agreement
 
 
0A22-152811

 

 
MUFG UNION BANK, N.A., as Agent,
 
as Mortgagee
 
By:           /s/ John Lilly
Name: 

John Lilly
                                                                               
         Title: Director
 
 


-[Insert Page Number]-
Mortgage & Security Agreement
 
 
0A22-152811

 

 
EXHIBIT A
 
The Security Agreement
 

 
 
 
 


Fourth Amended and Restated
Mortgage and Security Agreement
 
 
0A22-152811

 

 
EXHIBIT B
 
US REGISTERED AIRFRAMES AND ENGINES
 
 
 





Fourth Amended and Restated
Mortgage and Security Agreement
 
 
0A22-152811

 

 
THE ENGINES
 


Fourth Amended and Restated
Mortgage and Security Agreement
 
 
0A22-152811

 
 
 
 
 

 
NON-US REGISTERED AIRFRAMES

 
 
 
 
 
 


Fourth Amended and Restated
Mortgage and Security Agreement
 
 
0A22-152811

 

 
EXHIBIT C
 
LEASES
 
 

 


Fourth Amended and Restated
Mortgage and Security Agreement
 
 
0A22-152811

 

 
EXHIBIT D
 
Form of Mortgage Supplement
 
 

 


Fourth Amended and Restated
Mortgage and Security Agreement
 
 
0A22-152811

 

 
EXHIBIT E
 
IRREVOCABLE DE-REGISTRATION
 
AND EXPORT REQUEST AUTHORIZATION
 

 


 
 
 
0A22-152811

 
